DETAILED ACTION
	The Response filed 19 January 2022 has been entered.  Claims 1-11 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive for the following reasons in view of Stenger (US 1,179,377), Bell et al. (US 2018/0180189), and Winkler (US 1,089,098).
The applicant argues with respect to claim 1 on pgs. 7-8 of the Response that the prior art lacks the flow channel member has a female screw portion with which a male screw portion on the valve mechanism engages such that the valve mechanism moves like a screw.  However, Stenger discloses in Figs. 1-4 a flow channel member 3 that has a female screw portion 2 with which a male screw portion on the rod 1 of the valve mechanism engages such that the valve mechanism moves like a screw.  Alternatively, Bell discloses in Figs. 1-4 a flow channel member 138, 98 that has a female screw portion with which a male screw portion 166 on the rod 140 of the valve mechanism engages such that the valve mechanism moves like a screw. 
The applicant argues with respect to claim 1 on pg. 8 of the Response that the prior art lacks a valve for the intended use recited, wherein “the recited flow rate adjusting device is used to feed an air to a cylinder for driving a door to open and close.”  However, the claim recitation of “configured and arranged for air to flow therethrough to .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenger (US 1,179,377).
Regarding claim 1, Stenger discloses in Figs. 1-4 a flow rate adjusting device comprising: 
a flow channel member 3 having a flow channel (comprising the vertical bore with seat 5 and valve rod 1) and a female screw portion 2 formed therein, the flow channel configured and arranged for air to flow therethrough to a cylinder of a door (wherein the recitation of “configured and arranged for air to flow therethrough to a cylinder of a door” is interpreted as an intended use for the claimed invention – a flow rate adjusting device 
a valve mechanism for adjusting a ratio of opening of the flow channel, 
wherein the valve mechanism includes: 
a rod 1 (alternatively including the shaft 7 and handle 6 rigidly attached to the rod 1) extending in a traverse direction traversing the flow channel, the rod 1 having a male screw portion configured to be threaded with the female screw portion 2 of the flow channel member 3, the rod 1 being movable in the traverse direction when rotated on an axis extending along the traverse direction, so that the rod 1 touches or separates from a valve seat 5 formed on an inner surface of the flow channel; 
a knob 12, 14 attached to a portion of the rod 1 that is outside the flow channel member 3, the knob 12, 14 being integrally rotatable with the rod 1 and being movable in the traverse direction relative to the rod 1; and 
a lock mechanism having an engaging portion (comprising either of springs 11 and ratchet teeth 9) and a to-be-engaged portion (comprising either of ratchet teeth 9 and springs 11), the engaging portion protruding from one of the flow channel member 3 and the knob 12, 14, the to-be-engaged portion being formed in the other of the flow channel member 3 and the knob 12, 14 and configured to be engaged with the engaging portion when accommodating the engaging portion therein, and 
wherein the male screw portion of the rod 1 is fastened by the female screw portion 2 of the flow channel member 3 in response to rotation of the knob 12, 14, and 
wherein the lock mechanism is switched by the knob 12, 14 moving in the traverse direction between (i) a prohibited state in which the engaging portion is 
Regarding claim 2, Stenger discloses in Figs. 1-4 that the knob 12, 14 is closer to the flow channel member 3 in the prohibited state than in the permitted state.  
Regarding claim 3, Stenger discloses in Figs. 1-4 that the valve mechanism includes an energizing member 15 for energizing the knob 12, 14 in such a direction that the prohibited state is to be achieved.  
Regarding claim 4, Stenger discloses in Figs. 1-4 that the rod 1 has: a shaft 7 extending in the traverse direction; and a rod flange 6 having a larger outer diameter than the shaft 7, wherein the knob 12, 14 has a knob flange 14 facing the rod flange 6 in the traverse direction, and wherein the energizing member 15 is interposed between the rod flange 6 and the knob flange 14 with the shaft 7 being inserted into the energizing member 15.  
Regarding claim 5, Stenger discloses in Figs. 1-4 that the knob 12, 14 surrounds the rod 1, 7, 6.  
Regarding claim 7, Stenger discloses in Figs. 1-4 that an outer peripheral surface of the rod 1, 7, 6 and an inner peripheral surface of the knob 12, 14 have a flat surface (comprising the “octagonal top 7” of the rod and the matching shape of the knob 12, 14), and the knob 12, 14 is not allowed to rotate relative to the rod 1, 7, 6 when the flat .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 11 (alternatively: 1-5) are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2018/0180189) in view of Winkler (US 1,089,098).
Regarding claim 1, Bell discloses in Figs. 1-10 a flow rate adjusting device 136 comprising: 
a flow channel member 138, 98 having a flow channel (comprising the vertical bore with seat 174 and valve rod 140) and a female screw portion (that engage threads 166 on the rod 140) formed therein, the flow channel configured and arranged for air to flow therethrough to a cylinder of a door (wherein the recitation of “configured and arranged for air to flow therethrough to a cylinder of a door” is interpreted as an intended use for the claimed invention – a flow rate adjusting device – rather than a part of the invention, and the intended use isn’t seen as defining over the structure and function of the prior art); and 
a valve mechanism for adjusting a ratio of opening of the flow channel, 
wherein the valve mechanism includes: 
a rod 140 extending in a traverse direction traversing the flow channel, the rod 140 having a male screw portion 166 configured to be threaded with the female screw portion of the flow channel member 138, 98, the rod 140 being movable in the traverse direction when rotated on an axis extending along the traverse direction, so that the rod 140 touches or separates from a valve seat 174 formed on an inner surface of the flow channel; 

wherein the male screw portion 166 of the rod 140 is fastened by the female screw portion of the flow channel member 138, 98 in response to rotation of the knob 170.
Bell lacks the teaching that the lock mechanism includes: a lock mechanism having an engaging portion and a to-be-engaged portion, the engaging portion protruding from one of the flow channel member and the knob, the to-be-engaged portion being formed in the other of the flow channel member and the knob and configured to be engaged with the engaging portion when accommodating the engaging portion therein, and wherein the male screw portion of the rod is fastened by the female screw portion of the flow channel member in response to rotation of the knob, and wherein the lock mechanism is switched by the knob moving in the traverse direction between (i) a prohibited state in which the engaging portion is engaged with the to-be-engaged portion so that the rotation of the rod relative to the flow channel member is prohibited via the knob and (ii) a permitted state in which the engagement between the engaging portion and the to-be-engaged portion is undone so that the rod is permitted to rotate relative to the flow channel member.
Winkler teaches in Figs. 1-4 a valve mechanism that includes:
a lock mechanism having an engaging portion 13 and a to-be-engaged portion 14 (specifically comprising the space between teeth 14), the engaging portion 13 protruding from one of the flow channel member 1 and the knob 9, 15 (specifically the flow channel member 1), the to-be-engaged portion 14 being formed in the other of the flow channel member 1 and the knob 9, 15 (specifically the knob 9, 15) and configured to be engaged with the engaging portion 13 when accommodating the engaging portion 13 therein, and
wherein the lock mechanism 13, 14 is switched by the knob 9, 15 moving in the traverse direction between (i) a prohibited state in which the engaging portion 13 is engaged with the to-be-engaged portion 14 so that the rotation of the rod 6 relative to the flow channel member 1 is prohibited via the knob 9, 15 and (ii) a permitted state in which the engagement between the engaging portion 13 and the to-be-engaged portion 14 is undone so that the rod 6 is permitted to rotate relative to the flow channel member 1.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Bell to include the lock mechanism taught by Winkler to retain the valve in a desired position as Winkler teaches (pg. 1, line 103 – pg. 2, line 3), so significant and deliberate actions must be taken to change the position of the valve.
Regarding claim 2, Winkler teaches in Figs. 1-4 that the knob 9, 15 is closer to the flow channel member 1 in the prohibited state than in the permitted state.  
Regarding claim 3, Winkler teaches in Figs. 1-4 that the valve mechanism includes an energizing member 7 for energizing the knob 9, 15 in such a direction that the prohibited state is to be achieved.  
Regarding claim 4, Winkler teaches in Figs. 1-4 that the rod 6, 11 has: a shaft 6 extending in the traverse direction; and a rod flange 10 having a larger outer diameter than the shaft 6, wherein the knob 9, 15 has a knob flange 8 facing the rod flange 10 in the traverse direction, and wherein the energizing member 7 is interposed between the 
Regarding claim 5, Winkler teaches in Figs. 1-4 that the knob 9, 15 surrounds the rod 6, 11.  
Regarding claim 8, Winkler teaches in Figs. 1-4 that the engaging portion 13 protrudes from the flow channel member 1 in the traverse direction,Page 3Attorney Docket Number: 021970-0559016Client Reference Number: OSQ-01743 wherein the to-be-engaged portion (in between teeth 14) is a depression in a surface of the knob 9, 15 facing the flow channel member 1 and depressed in the traverse direction, and wherein the engaging portion 13 is engaged with the to-be-engaged portion in a circumferential direction around the axis when the knob 9, 15 is in the prohibited state (Fig. 1).  
Regarding claim 11, Bell discloses in Figs. 1-10 that the flow channel member 138, 98 has a communicating portion (through which the rod 140 extends) formed therein through which the inside of the flow channel is in communication with the outside of the flow channel in the traverse direction, and the rod 140 is inserted through the communicating portion, and wherein a sealing ring 176 is interposed between an outer peripheral surface of the rod 140 and an inner peripheral surface of the communicating portion, surrounds the rod 140, and seals, in a direction intersecting the traverse direction in a planar view as seen in the traverse direction, between the outer peripheral surface of the rod 140 and the inner peripheral surface of the communicating portion.
Claims 6-7 (alternatively: 7) are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bell in view of Winkler, as applied to claim 1 above, and taken with Giacomini (US 2013/0234056).
Regarding claim 6, Bell and Winkler teach a knob as previously discussed, but lack the knob having a grip depressed into an outer peripheral surface of the knob.  
Giacomini teaches in Figs. 1-11 and 16 alternative embodiments of a knob 22, wherein the knob in Figs. 1-11 is shaped with a single handle like the knob taught by Winkler, and the knob in Fig. 6 has a grip depressed into an outer peripheral surface of the knob 22 (paragraphs 50).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the knob in the combination of Bell and Winkler to include a grip depressed into an outer peripheral surface of the knob as an alternative form of grip with greater grip, as taught by Giacomini (paragraph 50).
Regarding claim 7, Winkler is silent with regard to how rotation of the knob is transmitted into rotation of the rod, including whether rod and knob have corresponding flat surfaces as claimed.  
Giacomini teaches in Figs. 1-11 and 16 an outer peripheral surface 20 of the rod 19, 20, 30 and an inner peripheral surface 21 of the knob 22 have a flat surface extending in a direction intersecting the traverse direction in a planar view as seen in the traverse direction, and the knob 22 is not allowed to rotate relative to the rod 19, 20, 30 when the flat - 28 -Attorney Docket No. 021970-0559016 surface of the outer peripheral surface of the rod 19, 20, 30 is engaged with the flat surface of the inner peripheral surface of the knob 21.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rod and knob in the combination of Bell and Winkler to have corresponding flat surfaces that provide a .
Claim 6 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Stenger in view of Giacomini.
Regarding claim 6, Stenger teaches a knob as previously discussed, but lacks the knob having a grip depressed into an outer peripheral surface of the knob.  
Giacomini teaches in Figs. 1-11 and 16 alternative embodiments of a knob 22, wherein the knob in Figs. 1-11 is shaped with a single handle like the knob taught by Stenger, and the knob in Fig. 6 has a grip depressed into an outer peripheral surface of the knob 22 (paragraphs 50).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the knob in Stenger to include a grip depressed into an outer peripheral surface of the knob as an alternative form of grip with greater grip, as taught by Giacomini (paragraph 50).
Claim 11 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Stenger in view of Bell.
Regarding claim 11, Stenger discloses in Figs. 1-4 that the flow channel member 3 has a communicating portion (through which the rod 1 extends) formed therein through which the inside of the flow channel is in communication with the outside of the flow channel in the traverse direction, and the rod 1 is inserted through the communicating portion.
Stenger lacks a sealing ring interposed between an outer peripheral surface of the rod and an inner peripheral surface of the communicating portion, surrounds the 
Bell teaches in in Figs. 1-4 a sealing ring 176 is interposed between an outer peripheral surface of the rod 140 and an inner peripheral surface of the communicating portion, surrounds the rod 140, and seals, in a direction intersecting the traverse direction in a planar view as seen in the traverse direction, between the outer peripheral surface of the rod 140 and the inner peripheral surface of the communicating portion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve mechanism disclosed by Stenger to include a sealing ring on the outside of the rod to seal the rod with the interior of communicating portion of the flow channel member to avoid leakage, as Bell teaches.  Furthermore, having the seal on the rod upstream of the threads prevent fluid from getting into the threads, which result in interference with the threads, and therefore might hinder the proper screw-like movement of the rod.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
with regard to claim 9, the engaging portion being a pin pressed into a depression formed in the flow channel member and the to-be-engaged portion being a depression in a surface of the knob facing the flow channel member; and
with regard to claim 10, the number of the to-be-engaged portions being greater than the number of the engaging portions.
Cohen (US 5,076,308) discloses in Figs. 1-5 a lock mechanism 24, 26, 28, 30 comprising an engaging portion 24 in the form of a pin 24 pressed into a depression in the flow channel member 20 (col. 3, lines 47-48), a greater number of to-be-engage portions 26, 28, 30 formed in the knob 22, and the knob 22 is moved in the traverse direction to selectively engage and disengage the pin 24 with one of the to-be-engaging portions 26, 28, 30.  Cohen lacks the to-be-engaged portions being depressions in the knob and a plurality of pins.
Lardieri (US 5,284,178) discloses in Figs. 1-13 a lock mechanism 35, 34 comprising an engaging portion 35 in the form of a pin 35 pressed into a depression in the knob 6, and a greater number of to-be-engaging portions 34 formed in the flow channel member 5, 33, and the knob 6 is moved in the traverse direction to selectively engage and disengage the pin 35 with one of the to-be-engaging portions 34.  Lardieri lacks the pin being disposed in the flow channel member, the to-be-engaged portions being depressions in the knob, and a plurality of pins/engaging portions.
O’Sullivan (US 606,680) discloses in Figs. 1-4 a lock mechanism (H, I, I’) comprising an engaging portion (H) in the form of a pin (H) disposed in the flow channel member (A), and a greater number of to-be-engaged portions (I, I’) formed as depressions in a surface of the knob (E, J) facing the flow channel member (A).  
Haddad, Jr. (US 3,921,955) discloses in Figs. 1-5 a lock mechanism 44, 46 that comprises a plurality of engaging portions 44 on the flow channel member 18, 38 and a greater number of to-be-engaged portions 46 on the knob 54, 42, but both sets of said portions 44, 46 are detents 44, 46 that are disengaged by sufficient rotational force of the knob 54, 42.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753